Citation Nr: 1222232	
Decision Date: 06/26/12    Archive Date: 07/02/12

DOCKET NO.  09-50 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

K. Neilson, Counsel






INTRODUCTION

The Veteran served on active duty from December 1963 to September 1968 and had additional service with Reserve and National Guard units.  The current matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.

Initially, the Veteran requested a hearing before a Veterans Law Judge (VLJ) at the RO.  The Veteran's requested hearing was scheduled in June 2010.  However, in a June 2010 statement, the Veteran's representative indicated that the Veteran desired to cancel his scheduled hearing.  Accordingly, the Board considers the Veteran's request for a hearing to be withdrawn.  38 C.F.R. § 20.704(e) (2011).


FINDING OF FACT

The Veteran has bilateral hearing loss is likely attributable to in-service noise exposure.


CONCLUSION OF LAW

The Veteran has bilateral hearing loss that is the result of disease or injury incurred during his active service.  38 U.S.C.A. §§ 101, 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will notify a claimant of, and assist him/her in obtaining, evidence necessary to substantiate a claim.  The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with the issue on appeal, no further discussion of the VCAA is required with respect to this claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active military service. 38 U.S.C.A. § 1110. The term "active military, naval, or air service" includes active duty, and "any period of active duty for training [(ACDUTRA)] during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty." 38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. § 3.6(a) (2011); Biggins v. Derwinski, 1 Vet. App. 474, 477-478 (1991). With respect to Army National Guard or Air National Guard members, ACDUTRA means full-time duty under §§ 316, 502, 503, 505 of title 32, or the prior corresponding provisions of law. 38 U.S.C.A. § 101(22)(c).

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); & Shedden v. Principi, 381 F.3d 1163 (1995).  

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including sensorineural hearing loss, when manifested to a compensable degree within the initial post-service year.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).

For purposes of a hearing loss claim, impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 decibels or greater, or when the auditory thresholds for at least three of the frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).

In the instant case, the Veteran contends that his current bilateral hearing loss is related to the noise exposure he experienced as a pilot in service, to include over 30 years spent as a National Guardsman.  At the outset, the Board notes that evidence of record demonstrates that the Veteran has a current hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  Audiometric testing conducted as part of an April 2009 VA examination revealed that the Veteran's pure tone auditory thresholds were as follows.  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
5
40
40
LEFT
15
0
10
35
45

Further, the Board does not question that the Veteran was exposed to acoustic trauma while serving on active duty and as a National Guardsman.  Indeed, in the July 2009 rating decision on appeal, the RO, in granting service connection for tinnitus, conceded in-service noise exposure from aircraft.  Further, the Veteran's DD Form 214 reflects that his military occupational specialty (MOS) was that of a pilot, and the Veteran has provided documentation concerning his yearly flying hours while a member of the National Guard.  In light of the Veteran's MOS and duties as a National Guardsman, the Board finds credible his account of noise exposure in service as it is consistent with the duties of a pilot.  See Modifying the Development Process in Claims for Hearing Loss and/or Tinnitus, Fast Letter 10-35 (Dept of Veterans Affairs, Sept. 2, 2010) (providing Duty MOS Noise Exposure Listing and stating that, if the duty position is shown to have a 'Highly Probable' probability of exposure to hazardous noise, exposure to such noise will be conceded for purposes of establishing the in-service event.).  Thus, in-service noise exposure is conceded, and the question in the current appeal is one of nexus.  

Relevant to the issue of nexus, the April 2009 VA audiologist opined that the Veteran's hearing loss was less than likely a result of military service.  The examiner noted that audiometric testing conducted at the time of entrance into and separation from service indicated hearing within normal limits.  She further noted that an audiogram dated in 1972 also showed normal hearing.  The audiologist based her negative nexus opinion on that data.  Notably, however, it does not appear as though the VA audiologist considered whether the Veteran's current hearing loss was related to his tenure as a National Guardsman.  

Indeed, contrary to the VA audiologist's opinion, the Veteran supplied a statement from a private audiologist who opined that, given the Veteran's history of acoustic trauma in service and throughout his career as a National Guardsman, it was more than likely that his current hearing loss is related to the noise exposure incurred while performing his duties as a member of the National Guard.  

While the agency of original jurisdiction (AOJ) has not verified specific dates of ACDUTRA or inactive duty training for the Veteran's time as a National Guardsman, his National Guard personnel records show that he earned yearly points for active duty, ACDUTRA, or full-time training duty.  Further, as noted above, the Veteran has provided documentation of yearly flying hours while serving in the National Guard.  The Board also finds that, although neither medical opinion is supported by a clear rationale, it is clear that the opinions are based on a consideration of the Veteran's symptoms and his history of noise exposure.  Thus, while the competent and probative evidence is not unequivocal, it has nonetheless placed the record in relative equipoise.  Given the credible account of continuous noise exposure throughout his more than 30 year career as a National Guardsman, which service included yearly periods of ACDUTRA, and after reviewing all the evidence on file, the Board finds no adequate basis to reject the private medical evidence of record that is favorable to the Veteran.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  Based on this evidentiary posture, the Board resolves reasonable doubt in favor of the Veteran and grants service connection for bilateral hearing loss.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


